



ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
February 5, 2007, by and between Owen Consulting, Inc., a Nevada Corporation
("Seller"), and Futomic Industries, Inc., a New Jersey corporation ("Buyer").


RECITALS


WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, certain assets, pursuant to the terms and subject to the conditions set
forth herein.


NOW THEREFORE, Seller and Buyer agree as follows:


ARTICLE I.


DEFINITIONS


 
 1.1    Defined Terms. As used herein, the terms below shall have the following
meanings:
 
         "Acquired Assets" shall mean the assets of the Seller set forth on
Schedule A hereto.
 
        "Action" shall mean any action, claim, suit, arbitration, inquiry,
subpoena, discovery request, proceeding or investigation, or threat thereof, by
or before any court or grand jury, any governmental or other regulatory or
administrative agency or commission or any arbitration tribunal.
 
        "Affiliate" shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person and any member, general partner, director, officer or employee of
such Person. For purposes of this definition of Affiliate, "control" shall mean
the power of one or more Persons to direct the affairs of the Person controlled
by reason of ownership of voting stock, contract or otherwise.
        
        "Damages" shall mean any and all costs, losses, damages, liabilities,
demands, claims, suits, actions, judgments, causes of action, assessments or
expenses, including interest, penalties, fines and attorneys' fees incident
thereto, incurred in connection with any claim for indemnification arising out
of this Agreement, and any and all amounts paid in settlement of any such claim.
 
        "Intellectual Property" shall mean all copyrights, copyright
registrations, proprietary processes, trade secrets, license rights,
specifications, technical manuals and data, drawings, inventions, designs,
patents, patent applications, mask works, tradenames, trademarks, service marks,
product information and data, know-how and development work-in-progress,
customer lists, software, business correspondence and marketing plans and other
intellectual or
 

--------------------------------------------------------------------------------


 
       "Knowledge" shall mean an individual shall be deemed to have "Knowledge"
of a particular fact or other matter if such individual is actually aware of
such fact or other matter or if a prudent individual could be expected to
discover or otherwise become aware of such fact or other matter in the course of
conducting a diligent and comprehensive investigation concerning the truth or
existence of such fact or other matter. Seller shall be deemed to have
"Knowledge" of a particular fact or other matter if any officer or other
representative of Seller has Knowledge of such fact or other matter.
        
      "Person" shall mean any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, trust, unincorporated
organization, limited liability company, business association, firm, joint
venture, or governmental agency or authority.
 
      "Taxes" shall mean all taxes, however denominated, including any interest,
penalties or other additions to tax that may become payable in respect thereof,
(i) imposed by any federal, territorial, state, local or foreign government or
any agency or political subdivision of any such government, for which Buyer
could become liable as successor to or transferee of the Acquired Assets or
which could become a charge against or lien on the Acquired Assets, which taxes
shall include, without limiting the generality of the foregoing, all sales and
use taxes, ad valorem taxes, excise taxes, business license taxes, occupation
taxes, real and personal property taxes, stamp taxes, environmental taxes, real
property gains taxes, transfer taxes, payroll and employee withholding taxes,
unemployment insurance contributions, social security taxes and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which are required to be paid, withheld or collected,
or (ii) any liability for amounts referred to in (i) as a result of any
obligations to indemnify another person.


ARTICLE II.


PURCHASE AND SALE OF ACQUIRED ASSETS


2.1    Transfer of Acquired Assets. Pursuant to the terms and subject to
the conditions of this Agreement, in exchange for the consideration set forth
in Section 2.2 below, at the Closing, Seller shall sell, assign and deliver to
Buyer, and Buyer shall purchase from Seller, the Acquired Assets.


2.2     Purchase Price/ Payment Procedure. As consideration for the Acquired
Assets, Buyer shall tender Seller an amount equal to SIX HUNDRED THIRTY SIX
THOUSAND ONE HUNDRED TWENTY (636,120) shares of common stock of Buyer (the
“Purchase Price”), payable as follows:
 

--------------------------------------------------------------------------------


 
            (a) At the Closing, Buyer shall deliver, or cause to be delivered,
to Seller a stock certificate representing the Purchase Price.


2.3     Assets Excluded; Liabilities Not Assumed. Seller shall not sell nor
Buyer purchase any assets other than the Acquired Assets and Buyer shall not,
and shall not be required to, assume or be obligated to pay, discharge or
perform, any debts, liabilities, adverse claims or obligations of any kind or
nature whatsoever of Seller, whether in connection with the Acquired Assets or
otherwise and whether arising before or after the consummation of the
transactions contemplated herein, or bear any cost or charge with respect
thereto.


ARTICLE III.


CLOSING


3.1    Closing. The closing of the transactions contemplated herein (the
"Closing") shall occur on February 5, 2007, or at such other time and place as
the parties may agree (the "Closing Date"), provided that all of the Closing
conditions set forth in Section 3.3 hereof shall have occurred.


3.2     Deliveries. Together with an executed counterpart of this Agreement, the
following items shall be delivered by the parties at the Closing:


(a) By Buyer. Buyer shall deliver a certificate representing the Purchase Price
described in Section 2.2(a).


(b) By Seller. Seller shall deliver to Buyer:


(i) one or more Bills of Sale, in form and substance satisfactory to Buyer and
sufficient to convey the Acquired Assets to Buyer;


(ii) and such other documents and instruments as are reasonably necessary to
consummate the transactions contemplated hereby.


3.3     Conditions to Closing. Buyer and Seller shall not be obligated to
consummate the Closing and the transactions contemplated hereby and may
terminate this Agreement without incurring any liability unless (a) Buyer has
delivered the items specified in Section 3.2(a) and Seller has delivered the
items specified in Section 3.2(b).
 

--------------------------------------------------------------------------------



ARTICLE IV.


REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer that:


4.1     Organization. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and has full power
and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted. Seller is duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except for failures to be so qualified or licensed and in good
standing that would not, individually or in the aggregate, affect the Acquired
Assets in a materially adverse manner.


4.2     Authorization. Seller has all necessary power and authority and has
taken all action necessary to enter into this Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder. This
Agreement has been duly executed and delivered by Seller and is a valid and
binding obligation of Seller, enforceable against it in accordance with its
respective terms subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally and limitations imposed by equitable principles,
whether considered in a proceeding at law or in equity, and the discretion of
the court before which any proceeding therefor may be brought.


4.3     Brokers. All negotiations relating to this Agreement and the
transactions contemplated hereby have been conducted without the intervention of
any person or entity acting on behalf of Seller in such a manner as to give rise
to any valid claim against Buyer for any broker's or finder's commission, fee or
similar compensation and Seller shall indemnify Buyer and hold it harmless from
any liability or expense arising from any claim for brokerage commissions,
finder's fees or other similar compensation based on any agreement, arrangement
or understanding made by or on behalf of Seller.


4.4     Litigation, Proceedings and Applicable Law. There are no Actions, suits,
investigations or proceedings, at law or in equity or before or by any
governmental authority or instrumentality or before any arbitrator of any kind,
pending or, to Seller's Knowledge, threatened (a) against Seller which, if
determined adversely against Seller, would have a material adverse effect on
Seller's or Buyer's ability to use the Property in the manner in which it is now
being used by Seller, or (b) seeking to delay or enjoin the consummation of the
transactions contemplated hereby. To the Knowledge of Seller, there are no
outstanding orders, decrees or stipulations issued by any federal, state, local
or foreign, judicial or administrative authority in any proceeding to which
Seller is or was a party relating to the Acquired Assets.


4.5     No Conflict Or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby or
thereby will result in (a) a

 

--------------------------------------------------------------------------------


 
violation of or a conflict with any provision of the Articles of Incorporation
of the By-Laws of Seller, (b) a material breach or termination of, or a material
default under, any term or provision of any contract to which Seller is a party
or an event which, with notice, lapse of time, or both, would result in any such
material breach, such termination or such material default, or (c) a material
violation by Seller of any Legal Requirement or an event which, with notice,
lapse of time or both, would result in such a material violation.
    
    4.6     Property.


(a) Seller owns all rights to the Acquired Assets without any conflict or
infringement of the property rights of others.


(b)  Seller is not in violation in any material respect of any license,
sublicense or agreement described in Schedule A. As a result of the execution
and delivery of this Agreement or the performance of Seller's obligations
hereunder, neither Seller nor Buyer shall be in violation in any material
respect of any license, sublicense or agreement described in such schedule.


(c) Seller is the sole owner of all necessary right, title and interest in and
to (free and clear of any liens, encumbrances or security interests) all
non-public domain Intellectual Property necessary to fully exploit the Acquired
Assets and has full rights to the use, sale, license or disposal thereof. Except
as expressly set forth in Schedule A, no other Person has any rights with
respect to any of the Acquired Assets, nor is any consent or approval of any
third party needed to fully utilize and exploit the Acquired Assets as presently
configured.


(d) No claims with respect to the Acquired Assets have been asserted to Seller,
or, to Seller's Knowledge, are threatened by any person, and Seller knows of no
claims (i) to the effect that Seller infringes any copyright, patent, trade
secret, or other intellectual property right of any third party or violates any
license or agreement with any third party, (ii) contesting the right of Seller
to use, sell, license or dispose of any of the Acquired Assets, or (iii)
challenging the ownership, validity or effectiveness of any of the Acquired
Assets.


(e) To the knowledge of Seller, and except as expressly set forth in Schedule A,
there has not been and there is not now any unauthorized use, infringement or
misappropriation of any of the Acquired Assets by any third party. Seller has
not been sued or, to Seller's Knowledge, charged as a defendant in any claim,
suit, action or proceeding that involves the Acquired Assets. Seller does not
have any liability insofar as the Acquired Assets are concerned.


(f) The Acquired Assets are not subject to any outstanding order, judgment,
decree, stipulation or agreement restricting in any material manner the use
thereof by Seller.


(g)  Except as set forth in Schedule A, no person has a license to use or the
right to acquire for use the Acquired Assets, and no agreement to which Seller
is a party will restrict Buyer from using the Acquired Assets.



--------------------------------------------------------------------------------


 
       4.7     Assets Generally. Seller holds good and marketable title, license
to or leasehold interest in all of the Acquired Assets and has the complete and
unrestricted power and the unqualified right to sell, assign and deliver the
Acquired Assets to Buyer. Upon consummation of the transactions contemplated by
this Agreement, Buyer will acquire good and marketable title, license or
leasehold interest to the Acquired Assets free and clear of any encumbrances and
there exists no restriction on the use or transfer of the Acquired Assets. No
Person other than Seller has any right or interest in the Acquired Assets,
including the right to grant interests in the Acquired Assets to third parties.


4.8     Products. The Acquired Assets operate in compliance with Seller's
specifications for such products.


4.9    Working Order. All of the tangible Acquired Assets are, and as of the
Closing Date will be, in good condition, working order and repair, normal wear
and tear excepted.


ARTICLE V.


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as follows:


5.1     Organization of Buyer. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of New Jersey and has full
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted.


5.2    Authorization. Buyer has all necessary corporate power and authority and
has taken all corporate action necessary to enter into this Agreement to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder. This Agreement and has been duly executed and delivered
by Buyer and is a valid and binding obligation of Buyer, enforceable against it
in accordance with its terms subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws relating to or
affecting the rights of creditors generally and limitations imposed by equitable
principles, whether considered in a proceeding at law or in equity, and the
discretion of the court before which any proceeding therefor may be brought.


5.3     Brokers. All negotiations relating to this Agreement and the
transactions contemplated hereby have been conducted without the intervention of
any person or entity acting on behalf of Buyer in such a manner as to give rise
to any valid claim against Seller for any broker's or finder's commission, fee
or similar compensation.


5.4     Consents and Approvals. No consent, waiver, approval or authorization of
or by, or declaration, filing or registration with, any governmental or
regulatory authority is required to be made or obtained by Buyer in connection
with the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.



--------------------------------------------------------------------------------


 
ARTICLE VI.


CERTAIN COVENANTS


6.1     Covenants of Both Parties. Buyer, on the one hand, and Seller, on the
other hand, each covenant to the other that:


(a) Further Assurances. Each party will cooperate in good faith with the other
and will take all appropriate action and execute any documents, instruments or
conveyances of any kind which may be reasonably necessary or advisable to carry
out any of the transactions contemplated hereunder. From and after the execution
hereof, Seller will promptly refer all inquiries with respect to the ownership
of the Acquired Assets to Buyer and execute such documents as Buyer may
reasonably request from time to time to evidence transfer of the Acquired Assets
to Buyer.


6.2    Seller's Covenants. Seller covenants to Buyer that:


(a) Cooperation and Transition Assistance. Seller shall use its best efforts to
facilitate the transition of customers, customer support services, and
development, marketing and sales functions related to the Acquired Assets to
Buyer, and shall direct any new inquiries regarding the Acquired Assets to Buyer
or its assignee.


(b) Documentation. Seller shall provide Buyer with full and complete
documentation, both written and computer generated, relating to any business
that Seller has conducted using the Acquired Assets, including all
correspondence and files relating to it.


ARTICLE VII.


INDEMNIFICATION


7.1     Indemnification by the Seller. In the event Seller (a) breaches or is
deemed to have breached any of the representations and warranties contained in
Article IV herein, or (b) fails to perform or comply with any of the covenants
and agreements set forth in this Agreement, Seller shall hold harmless,
indemnify and defend Buyer, and each of its directors, officers, shareholders,
attorneys, representatives and agents, from and against any Damages incurred or
paid by Buyer to the extent such Damages arise or result from a breach by Seller
of any such representations or warranties or a violation of any covenant in this
Agreement.


7.2   Indemnification By Buyer. In the event Buyer (a) breaches or is deemed to
have breached any of the representations and warranties contained in Article V
herein or (b) fails to perform or comply with any of the covenants and
agreements set forth in this Agreement, then Buyer shall hold harmless,
indemnify and defend Seller from and against any Damages incurred or paid by the
Seller to the extent such Damages arise or result from a breach by Buyer of any
such representations and warranties or a violation of any covenant in this
Agreement.



--------------------------------------------------------------------------------


 
    7.3    Notification Of Claims. If any party or parties (the "Indemnified
Party") reasonably believes that it is entitled to indemnification hereunder, or
otherwise receives notice of the assertion or commencement of any third-party
claim, action, or proceeding (a "Third-Party Claim"), with respect to which such
other party or parties (the "Indemnifying Party") is obligated to provide
indemnification pursuant to Section 7.1 or 7.2 above, the Indemnified Party
shall promptly give the Indemnifying Party written notice of such claim for
Indemnification (an "Indemnity Claim"). Any claim for indemnification under this
Section 7 must be brought prior to the expiration of the survival period for the
representation and warranty as set forth in Section 8.1. The delivery of such
notice of Indemnity Claim ("Claim Notice") shall be a condition precedent to any
liability of the Indemnifying Party for indemnification hereunder. The
Indemnifying Party shall have twenty (20) days from the receipt of a Claim
Notice (the "Notice Period") to notify the Indemnified Party of whether or not
the Indemnifying Party disputes its liability to the Indemnified Party with
respect to such Indemnity Claim.
 
    7.4   Resolution Of Claims.


(a) With respect to any Indemnity Claim involving a Third-Party Claim, following
prompt notification of the Indemnifying Party, the Indemnified Party shall
proceed with the defense of such Third-Party Claim. During such defense
proceedings, the Indemnified Party shall keep the Indemnifying Party informed of
all material developments and events relating to the proceedings. The
Indemnifying Party shall have a right to be present at the negotiation, defense
and settlement of such Third-Party Claim. The Indemnified Party shall not agree
to any settlement of the Third-Party Claim without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. Following
entry of judgment or settlement with respect to the Third-Party Claim, any
dispute as to the liability of the Indemnifying Party with respect to the
Indemnity Claim shall be resolved as provided in Section 7.5.


(b) With respect to any Indemnity Claim not involving a Third-Party Claim, if
the Indemnifying Party disputes its liability within the Notice Period, the
liability of the Indemnifying Party shall be resolved in accordance with Section
7.5.


(c) In the event that an Indemnified Party makes an Indemnity Claim in
accordance with Section 7.3 and the Indemnifying Party does not dispute its
liability within the Notice Period, the amount of such Indemnity Claim shall be
conclusively deemed a liability of the Indemnifying Party.


7.5   Arbitration. All disputes under this Agreement shall be settled by
arbitration before a single arbitrator pursuant to the commercial law rules of
the American Arbitration Association. Arbitration may be commenced at any time
by any party hereto giving written notice to each other party to a dispute that
such dispute has been referred to arbitration under this Section 7.5. The
arbitrator shall be selected by the joint agreement of the Indemnifying Party
and Indemnified Party, but if they do not so agree within 20 days after the date
of the notice referred to above, the selection shall be made pursuant to the
rules from the panels of arbitrators maintained by such Association. Any award
rendered by the arbitrator shall be conclusive and
 

--------------------------------------------------------------------------------


 
binding upon the parties hereto; provided, however, that any such award shall be
accompanied by a written opinion of the arbitrator giving the reasons for the
award. This provision for arbitration shall be specifically enforceable by the
parties and the decision of the arbitrator in accordance herewith shall be final
and binding without right of appeal. Each party shall pay its own expenses of
arbitration and the expenses of the arbitrator shall be equally shared;
provided, however, that if in the opinion of the arbitrator any claim for
indemnification or any defense or objection thereto was unreasonable, the
arbitrator may assess, as part of his award, all or any part of the arbitration
expenses of the other party (including reasonable attorneys' fees) and of the
arbitrator against the party raising such unreasonable claim, defense or
objection. To the extent that arbitration may not be legally permitted hereunder
and the parties to any dispute hereunder may not at the time of such dispute
mutually agree to submit such dispute to arbitration, any party may commence a
civil action in a court of appropriate jurisdiction to solve disputes hereunder.
Nothing contained in this Section 7.5 shall prevent the parties from settling
any dispute by mutual agreement at any time.


7.6   Indemnification Threshold. Notwithstanding anything to the contrary
herein, in no event shall any party be liable to any other party under any
warranty, representation, indemnity or covenant made by such party in this
Agreement until the aggregate amount of Damages thereunder against such party
exceeds Ten Thousand Dollars ($10,000) (the "Threshold"), at which point such
party shall be liable for the full amount of liability for such claims below and
above the threshold.


ARTICLE VIII


MISCELLANEOUS


8.1   Survival of Representations and Warranties. The representations,
warranties and indemnities included or provided for in this Agreement or in any
agreement, schedule or certificate or other document or instrument delivered
pursuant to this Agreement will survive the Closing Date for a period of
twenty-four months. No claim may be made by any party hereto unless written
notice of the claim is given within that twenty-four month period; provided,
however, that the foregoing limitation period will not apply to a breach of any
representation, warranty or covenant known to any party before the Closing Date.


8.2     Setoff. Buyer may set off any amount that may be owed to it by Seller
under this Agreement against any amount otherwise payable to Seller by Buyer,
but any such setoff shall in no manner limit Seller's liability, if any, to
Buyer.


8.3     Noncompetition. Seller shall not, at any time within the 3-year period
immediately following the Closing Date, directly or indirectly engage in any
activities similar to or competitive with the activities of Buyer. This
provision shall be of no further effect in the event of a breach by Buyer of its
obligations under Sections 2.2(a).


8.4      Press Releases and Public Announcements. Prior to the Closing Date,
neither Buyer nor Seller (nor their respective shareholders, officers and
directors) shall issue any press
 

--------------------------------------------------------------------------------


 
release or make any public announcement concerning the matters set forth in this
Agreement (other than as required by applicable disclosure rules or regulations)
without the consent of the other party. Buyer and Seller will cooperate to
jointly prepare and issue any press release which may be issued to announce the
closing of the transactions contemplated by this Agreement.


8.5    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Buyer may,
without need for any consent or notice to Seller, assign all of its rights and
obligations under this Agreement to any Affiliate of Buyer, and such assignment
shall release Buyer of all of its liabilities and obligations to Seller,
provided such liabilities and obligations are fully assumed by Buyer's assignee.


8.6    Notices. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by either party to the other
shall be in writing and delivered by telecopy or other facsimile (with receipt
acknowledged), delivered personally or mailed by certified mail, postage
prepaid, return receipt requested (such mailed notice to be effective on the
date such receipt is acknowledged or refused), to the addresses of the parties
appearing below, or to such other place and with such other copies as either
party may designate as to itself by written notice to the other.


If to the Buyer, to:


Futomic Industries, Inc.
 
10805 Holder St., Suite 210
 
Cypress, CA 90630
 
Attention: Mark Weitz
 
Facsimile: (714) 821-8096
 



      If to the Seller, to:


Owen Consulting, Inc.
3712 Kempton Drive
Los Alamitos, CA 90720
Attention: Kelly Owen
Facsimile: 562-331-8446

 
    8.7    Choice of Law. This Agreement shall be governed under and construed
in accordance with the laws of the State of Nevada without regard to its choice
of law principles. For purposes of any dispute or controversy arising under this
Agreement or the transactions contemplated hereby, the parties mutually consent
to the exclusive jurisdiction of the state and federal courts sited within the
State of Nevada.
 
    8.8    Entire Agreement; Amendments And Waivers. This Agreement, together
with all exhibits and schedules hereto, constitute the entire agreement among
the parties pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. No supplement, modification or waiver of this
 

--------------------------------------------------------------------------------


 
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.
 
    8.9    Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signature pages
shall be considered originals.
 
    8.10   Titles. The titles, captions or headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, in multiple originals, all as of the day and year first above
written.


SELLER:


OWEN CONSULTING, INC.




By: /s/ Kelly Owen
                      Name: Kelly Owen
                      Title: President




BUYER:


FUTOMIC INDUSTRIES, INC.




By: /s/ Kelly Owen      
                      Name: Kelly Owen
                      Title: President








--------------------------------------------------------------------------------



Schedule A


(Acquired Assets)
 
CISCO PURCHASES


2 x WS-C2950G-12 Catalyst 2950 12 port 10/100BTX W/2-GBICSLOTS ENH IMAGE -MF IN
H SWITCHES.
SERIAL SFHK0649W14H SFH0649W14K.


1 x WS-C3550-24-EMI  24-10/100 BTX & 2 GBIC PORTS ENHANCED MULTILAYER SW IMAGE
SERIAL SCHK0648W05Q


2 x PIX-515E-UR-BUN PIX 515E FIREWALL BUNDLES (CHASSIS UNRESTRICTED SW 2 FE)
SERIAL S88806504961 S8880504964


2 x PIX-515E-FOBUN2 PIX 515E FIREWALL BUNDLES (CHASSIS FAILOVER SW 2 FE PORTS)
SERIAL S88806505749 S88806506750


1 x CISCO IDS-4230-FE 4230 SENSOR CHASSIS S/W TWO 10/100 PORTS UP TO 45MBPS
SERIAL 22280181811


3 X CISCO HIDS-WEB-WIN -K9= WINDOWS WEB AGENT PROTECTS OS LICENSE ONLY


1 CWVMS-2.1-WI NR-K9 VMS 2.1 WIN 20 DEVICE RESTRICTED HIDS 3DESSW


SERVER HARDWARE


7 x IBM 86864RX X SERIES 350 XEON MP-1.4G 512KB 1GB RACK OPEN BAY
SERIAL NUMBERS


7 x IBM 19K4638 XEON MP-1.4 G 412KB CACHE FOR XSERIES 360 TYPE 8686


14 x IBM 33L3283 512 MB PC1600 ECC DDR XSERIES 255 8685 360 8686


7 x IBM 06P5740 SERVERAID 4LX 1CH PCI TO ULTRA 160 SCSI W/32MB CACHE


21 x 06P5755 36.4GB U160SCSI HD 10K RPM HOT-SWAP SL
 

--------------------------------------------------------------------------------


KVM SWITCH
1 x TRIPP.LITE B050-000 KVM SWITCH CONSOLE
S/N 9529ACPCB587950132 BOARD I.D. 0A0801A0433263B4
FIRMWARE V 04.01.00 BUILD 3191 STANDARD EDITION REV. OE


7 x 6 FT CABLE FOR B050-000


TAPE BACKUP
1 x IBM 4560SLX 4560 MODULAR TAPE LIBRARY BASE UNIT 0DR/0SLOT RACK


1 x IBM 59P6658 4560 MODULAR TAPE LIBRARY 100/200GB LTO DRIVE UPGRADE


50 x MAXELL 183800 100GB LTO-1 ULTRIUM 1PK


1 x MAXELL 183804 1PK LTO UNIVERSAL CLEAN CART REQUIRES CORRECT FIRMWARE


1 x IBM 59P6659 LTO CARTRIDGE MAGAZINE


TAPE BACKUP SOFTWARE
7 x CA BRIGHTSTOR ARCSERVE V9 WIN BACKUP ED


ANTI-VIRUS SOFTWARE
20 SYMANTEC VALUE LICENSING 10022488 SAV ENT 8.5 10-24U


1 x SYMANTEC 10024206 SAV ENTERPRISE EDITION 8.5 MEDIA PACK


W2K SERVER SOFTWARE
7 x MICROSOFT C-10-00165 WINDOWS ADV SERVER 2K VOL-6.0 30PTS


50 x MICROSOFT C78-00205 WINDOWS 2K SERVER VOL CAL 1 PT


1 x MICROSOFT C81-00047 WINDOWS TERMINAL SERVICES 2K INTCON VOL-5.0 30 PTS


SQL 2K SOFTWARE
2 x MICROSOFT 810-00846 SQL SERVER 2K ENT VOL-5.01 1-PROC LIC 125 PTS


1 x MICROSOFT 810-00851 WWF SQL SERVER 2K ENT DISK KIT


EXCHANGE 2K SERVER SOFTWARE
1 x MICROSOFT 312-01423 EXCHANGE SERVER 2K VOL 15PTS


50 x MICROSOFT 381-01417 EXCHANGE 2K VOL CAL 1PT
 

--------------------------------------------------------------------------------




1 x MICROSOFT 312-01320 WWF EXCHANGE SERVER 2K FOR W2K DISK KIT


5194-25T IBM NAS BOX
1IBM 5194-25T-0000 IBM 5195 NAS Model 25T includes (3) 73.4GB HDD
1IBM 5194-25T-0114 Power Cord 110v
1IBM 5194-25T-0300 512MB Memory Upgrade
6IBM 5194-25T-3125 146.8GB 10K U160 Hot Swap
1IBM 5194-25T-3225 2nd Processor Upgrade
2IBM 5194-25T-3305 10/100/1000 Accel Enet Adpt
1IBM 5194-25T-3602 Model 25T Rack Mount
1IBM 5194-25T-3902 PCI ServerAID 4H Adpt
1IBM 5194-25T-4000 Code Preload













